Citation Nr: 0709507	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus (DM).

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the veteran's 
service-connected DM.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed to report to the May 2005 Board 
hearing scheduled for him at the RO; therefore, his hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hypertension due to his 
service in the military or any service-connected disability.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has CAD due to his service 
in the military or any service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during the 
veteran's active duty service nor is hypertension proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  CAD was not incurred or aggravated during the veteran's 
active duty service nor is CAD proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in a May 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary for 
disability ratings and effective dates as to the claims on 
appeal.  However, in light of the denial of the claims on 
appeal, any question as to the proper disability rating or 
effective date to be assigned is rendered moot.  Moreover, it 
is pertinent to note that the evidence does not show, nor 
does the veteran or his representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations and opinions in connection with his claims.  As 
such, the Board finds that the record includes sufficient 
medical evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  For veteran's who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as heart disease 
and hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Hypertension

The veteran has applied for entitlement to service connection 
for hypertension, to include as due to his service-connected 
DM.  The Board initially notes that the veteran's service 
records are devoid of reference to hypertensive vascular 
disease or hypertension and there is no evidence of any 
hypertensive vascular disease or hypertension within the one-
year period following discharge from active duty service.

The veteran essentially contends that he believes his 
hypertension is due to his service-connected DM.  The Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The medical evidence of record shows that the veteran was 
diagnosed with hypertension in approximately 1988.  The 
medical evidence of record shows that the veteran was 
diagnosed with DM some time between 1997 and 2002 as some 
private records indicate the date of diagnosis to be in 2002 
and other records indicate the date of diagnosis to be in 
1997.

The January 2003 VA examination report states that the 
veteran was diagnosed with hypertension 15 years ago and that 
he was diagnosed with DM in 1997.  The examiner stated that 
he doubted a connection between the veteran's DM and 
hypertension as his hypertension occurred well before his DM.  
A February 2003 VA examination report states "the veteran's 
hypertension is as likely as not related to his DM in view of 
the fact that this hypertension was present for several years 
prior to diagnosis of DM."  Although the opinion is 
expressed in terms of "as likely as not", this appears to 
be simply a typographical error in that the sentence as a 
whole explains that the veteran's hypertension significantly 
preceded his DM, which would clearly argue against a 
causative relationship between the DM and hypertension.  

In summary, post service medical records show that the 
veteran has had hypertension since approximately 1988, 
significantly more than 1 year after service discharge.  
Thus, presumptive service connection provisions under 
38 C.F.R. §§ 3.307, 3.309 are not for application.  There is 
also no medical evidence of record which etiologically links 
the veteran's current hypertension to his active duty service 
or a service-connected disability, as the only medical 
opinions of record do not relate the veteran's current 
hypertension to his active duty service and state that it is 
not as likely as not that any current hypertension is 
etiologically related to the veteran's service-connected DM.  
There is also no evidence showing that a service-connected 
disability aggravates his current hypertension.  As such, the 
Board finds that a preponderance of the evidence is against a 
finding that service connection for hypertension on a 
presumptive, direct, or secondary service connection basis is 
warranted.  

CAD

The veteran has applied for entitlement to service connection 
for CAD, to include as due to his service-connected DM.  The 
Board initially notes that the veteran's service records are 
devoid of reference to CAD and there is no evidence of any 
CAD within the one-year period following discharge from 
active duty service.

The veteran essentially contends that he believes his CAD is 
due to his service-connected DM.  As noted previously, where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence of record shows that the veteran was 
diagnosed with CAD some time between 1982 and 1989.  As noted 
previously, the medical evidence shows that the veteran was 
initially diagnosed with DM some time between 1997 and 2002.

The January 2003 VA examination report states that the 
veteran was diagnosed with CAD in 1989.  A February 2003 VA 
examination report notes that the veteran was diagnosed with 
CAD some time in 1982 or 1983.  The examination report states 
that "the veteran's CAD is as likely as not related to his 
DM in view of the fact that this CAD was present for several 
years prior to diagnosis of DM."  Although, once again, the 
opinion is expressed in terms of "as likely as not", this 
also appears to be simply a typographical error in that the 
sentence as a whole explains that the veteran's CAD 
significantly preceded his DM, which would clearly argue 
against a causative relationship between the DM and CAD.  

In summary, post service medical records show that the 
veteran has had CAD since, at the earliest, 1982, 
significantly more than 1 year after service discharge.  
Thus, the presumptive service connection provisions under 
38 C.F.R. §§ 3.307, 3.309 are not for application.  There is 
also no medical evidence of record which etiologically links 
the veteran's current CAD to his active duty service or a 
service-connected disability, as the only relevant medical 
opinion of record does not relate the veteran's current CAD 
to his active duty service and states that it is not as 
likely as not that any current CAD is etiologically related 
to the veteran's service-connected DM.  There is also no 
evidence showing that a service-connected disability 
aggravates the veteran's CAD.  As such, the Board finds that 
a preponderance of the evidence is against a finding that 
service connection for CAD on a presumptive, direct, or 
secondary service connection basis is warranted.  



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected DM, 
is denied.

Entitlement to service connection for CAD, to include as 
secondary to the veteran's service-connected DM, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


